Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on all the references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Claim 1 is amended, Peterson, Candelore and Mahyar teaches the amended claims.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20160094888 A1 to Peterson et al. (“Peterson”) and US 20060130119 A1 to Candelore et al. (“Candelore”), US 10671854 B1 to Mahyar et al. (“Mahyar”).

As to claim 1, Peterson teaches a method comprising: identifying a particular frame of a live broadcast of a media asset that is to be transmitted to a first device (¶0033, ¶0092, the subscription data may identify to which sources or services a given user subscribes and/or to which sources or services the given user has previously subscribed but later terminated access); wherein the transmittal of the metadata causes the first device to: perform an action related to display of the particular frame based on comparing the parental control rating with a local parental control setting; transmitting to the first device: (a) the particular frame and (b) metadata associated with the particular frame that indicates that the particular frame depicts content associated with the parental control rating;   (¶0002-¶0009, ¶0017, ¶0034, ¶0079, ¶0089, ¶0120, Figs. 4-7, i.e., the media asset is played with the user selected scene). 


Peterson does not teach determining that the particular frame of the media asset depicts content associated with a parental control rating; in response to the determining that the particular frame of the media asset depicts content associated with the parental control rating and by the server and by performing at least one of visual analysis or audio analysis of content of the particular frame.

Candelore teaches determining that the particular frame of the media asset depicts content associated with a parental control rating; in response to the determining that the particular frame of the media asset depicts content associated with the parental control rating; (¶0082, ¶0087-0088, ¶0095, ¶0099, ¶0105, Fig.13-14, 15A, i.e., scenes include ID numbers, age ratings, or alphanumeric values for certain subject matter, such as levels of violence, sex, or language).  In view of the teachings of Candelore, it would have been obvious before the effective filing date of the invention to modify the teachings of Peterson.  The suggestion/motivation would be to improve the scene selection system of Peterson for the predictable result of providing parental control to prevent exposure to objectionable content (¶0005).
Mahyar teaches by the server and by performing at least one of visual analysis or audio analysis of content of the particular frame (Col. 3, ll. 7-30). In view of the teachings of Mahyar, it would have been obvious before the effective filing date of the invention to modify the teachings of Peterson and Candelore.  The suggestion/motivation would be to provide intelligent content rating determination using multi-tiered machine learning may be desired.

As to claim 2, Peterson, Candelore and Mahyar teaches the method of claim 1, further comprising: training a machine learning model to accept as input a frame of a media asset and output a determination of whether the content depicted by the frame is associated with a parental control rating; and determining that the particular frame of the media asset depicts content associated with a parental control rating comprises inputting the particular frame of the media asset into the trained machine learning model (Col. 3, ll. 10-35, automatically determine content ratings for digital content, such as video content (e.g., movies, television programs, streaming content, etc.), audio content (e.g., music, etc.), and the like. Some embodiments may analyze content to determine a predicted content rating by a specific entity, such as by a specific organization or jurisdiction. For example, certain embodiments may perform a frame-by-frame analysis of video content, along with natural language processing of audio content that corresponds to the video content, to determine a likely content rating or classification that may be assigned to the content).  

As to claim 3, Peterson, Candelore, and Mahyar teaches the method of claim 2, wherein the machine learning model is a neural network (Mahyar, Col. 3, ll. 40-55).


As to claim 4, Peterson, Candelore and Mahyar teaches the method of claim 1, wherein performing the action comprises replacing the particular frame with a predetermined frame, in response to determining, based on the comparison, that the parental control rating is not compatible with the local parental control setting (Peterson, ¶0038).

As to claim 5, Peterson, Candelore and Mahyar teaches the method of claim 4, wherein the predetermined frame is an advertisement (Peterson, ¶0064, ¶0065).

As to claim 6, Peterson, Candelore and Mahyar teaches the method of claim 4, wherein the predetermined frame is supplemental content (Peterson, ¶0034).

As to claim 7, Peterson, Candelore and Mahyar teaches the method of claim 1, wherein performing the action comprises obscuring the particular frame, in response to determining, based on the comparison, that the parental control rating is not compatible with the local parental control setting (Candelore, ¶0029).

As to claim 8, Peterson, Candelore and Mahyar teaches the method of claim 1, wherein performing the action comprises permitting the particular frame to be presented, in response to determining, based on the comparison, that the parental control rating is compatible with the local parental control setting (Candelore, Fig. 10)

As to claim 9, Peterson, Candelore and Mahyar teaches the method of claim 1, wherein the local parental control setting is based on a profile of a user viewing the live broadcast of the media asset (Peterson, ¶0067).

As to claim 10, Peterson, Candelore and Mahyar teaches the method of claim 1, further comprising: in response to determining, based on the comparison, that the parental control rating is not compatible with the local parental control setting, causing the first device to present a prompt to enter authentication credentials to view the particular frame of the media asset (Candelore, ¶0006).

As to claim 11, see the rejection of claim 1.

As to claim 12, see the rejection of claim 2. 

As to claim 13, see the rejection of claim 3.

As to claim 14, see the rejection of claim 4.

As to claim 15, see the rejection of claim 5.

As to claim 16, see the rejection of claim 6.

As to claim 17, see the rejection of claim 7.

As to claim 18, see the rejection of claim 8.

As to claim 19, see the rejection of claim 9.

As to claim 20, see the rejection of claim 10.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE A KURIEN whose telephone number is (571)270-5694. The examiner can normally be reached M-F; 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 571-272-1915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINE A KURIEN/Examiner, Art Unit 2421             


/NATHAN J FLYNN/Supervisory Patent Examiner, Art Unit 2421